Citation Nr: 1806246	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-11 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee joint osteoarthritis with scars (hereinafter a "right knee disability").  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1980 to December 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt City, Utah.  Jurisdiction of the case is now before the RO in San Diego, California.

In the June 2011 rating decision, the RO, in pertinent part, granted service connection for a right knee disability and assigned a 10 percent evaluation, effective January 1, 2011.  The Veteran appealed for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a May 2012 rating decision granting a temporary total evaluation based on surgical or other treatment necessitating convalescence for the Veteran's right knee, effective January 1, 2011; and assigning a 10 percent evaluation for a right knee disability, effective March 1, 2011.  The Veteran continued to appeal for a higher initial evaluation for a right knee disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  The Veteran did not appeal the temporary total evaluation, so that evaluation is not before the Board.  

The Veteran testified before a Veterans Law Judge (VLJ) at an October 2015 videoconference hearing.  A transcript of this hearing is of record.  In October 2017, the Veteran was notified that the VLJ who held his October 2015 hearing was no longer employed by the Board.  The Veteran did not respond to the offer for another hearing.  38 C.F.R. § 20.717 (2017).

In May 2016, the Board, in pertinent part, found that at his October 2017 hearing, the Veteran had indicated that he was no longer employed because of his right knee disability.  As such the Board determined that the TDIU claim had been raised by the record, was part and parcel of the increased rating claim, and was properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran's last VA examination for his service-connected right knee disability was in March 2016.  In a September 2017 Appellant's Brief, the representative, on behalf of the Veteran, indicated that the Veteran believed that his most recent VA examination did not accurately reflect his current right knee condition, and he requested another VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's right knee disability may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

Furthermore, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased rating claim for a right knee disability, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until the increased rating claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his right knee disability that are not currently of record.  

2.  After completing the above, to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right knee disability by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

The examiner should provide current findings regarding all symptoms associated with the service-connected right knee disability and should opine as to its severity.  

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected right knee disability, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.  

3.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




